Claim Rejections - 35 USC §103
1. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
2. 	Claims 1, 3-5 and 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. 2018/0324673 to Ozturk and U.S. Patent Pub.  2016/0353371 to Zhang and U.S. Patent Pub. 2021/0092668 to Zaus. 
Regarding claim 1, Ozturk teaches a method for a user equipment (UE) to access a network in a wireless communication system, the method comprising:

receiving access information about valid access identity and access category values in a cell on which the UE camps (see for example, steps 802 and 902 in Figs. 8 and 9 and see sections [0086] and [0088] to [0089] of Ozturk, which teach receiving broadcasted parameters which relate to access barring check identity of the cell and category parameters);

based on performing an access attempt to the network, selecting a value related to the access attempt among the valid access identity and access category values in the cell based on the access information (see sections [0091] and [0097], which teach the NAS will provide the category and/or the value based on the application etc.); and
performing a access barring check based on the selected access identity and access category value (see steps 804 and 904 and sections [0090] to [0096] of Ozturk).

Regarding the term “camping” in the first feature of claim 1, as Ozturk does not explicitly teach “while camping on a cell”, Zhang is added for completeness.

In an analogous art, Zhang teaches that while camping on a cell access barring checking is performed.  See Fig. 2 and step 223 “camp on cell” (as described in section [0031]) which is followed by checking the access barring (step 231). 

Therefore, as both Ozturk and Zhang teach access barring checking and as Zhang explicitly teaches performing the procedure while camping, it would have been obvious to one of ordinary skill to modify Ozturk with the ability to perform the recited steps wile camping, as camping is a conventional UE state and as for the reasons as also in Ozturk, which are that the UE is conventionally moving from cell to cell in a different number of connected states. 

Regarding the newly added language “receiving a SIB which includes… 
and mapping information that represents a mapping between a first access category and a second access category, wherein a communication specification related to the first access category is different from that related to the second access category,” and
defining new access identity and access category values in the communication specification related to the first access category, in comparison with the communication specification related to the second access category; 
the performing the access barring check includes:
1) changing the selected access identity and access category value to an access identity and access category value related to the communication specification which is applied for the network, based on the mapping information, and 
2) performing the access barring check based on the access identity and access category value related to the communication specification which is applied for the network”, although Ozturk discloses receiving mappings from the network in an SIB (see [0090] to [0098]), as these mappings are not explicitly as recited, Zaus is added. 
In an analogous art, Zaus teaches a terminal which performs access barring checking.  As described in sections [0145] to [0149], Zaus teaches default access categories, sections [0150] to [0153] teach signaling access categories, and sections [0172] to [0173] teach using a signaled mapping to change barred access category “x” to access category “y” based on the “predefined order of priority or mapped out in the policy rules”.  
Therefore, as Ozturk/Zhang and Zaus all teach access barring checking and as Zaus explicitly teaches receiving mappings relating one access category to another, it would have been obvious to one of ordinary skill to modify Ozturk/Zhang with the ability to receive mapping information to change categories, in order to ensure that an access barring condition may be overcome, as is conventional and as is desired.  
Regarding claim 12, which recites an apparatus to perform the steps of claim 1, see mobile device 120 and the processor and transceiver in Fig. 4 of Ozturk.

Regarding claim 3, which recites “wherein the SIB is received by a radio resource control (RRC) layer of the UE”, see sections [0096] and [0098] of Ozturk, which teach that the SIB is received via the RRC layer, as recited. 

Regarding claim 4, which recites “wherein the access information is received in a registration procedure of the UE”, see section [0161] of Zaus, when the NAS layer instigates and performs a registration procedure, the access barring information is then subsequently received.  

Regarding claim 5, which recites “wherein the registration procedure is performed by a non-access stratum (NAS) layer of the UE”, see section [0161] of Zaus, which teaches that the NAS layer instigates the registration procedure, as recited.

Regarding claim 11, which recites “wherein the access information further includes invalid access identity and access category values in the cell”, see step 232 of Zhang, which teaches “access barred”, where the information defining barred cells is equivalent to “invalid access identity information and category values”, as recited.



Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ozturk, Zaus and Zhang as applied to claim 3 above, and further in view of U.S. Patent Pub. 2020/02290701 to Wang.

Regarding claim 6, which recites “further comprising transferring, by the RRC layer, the access information to a non-access stratum (NAS) layer of the UE”, as Ozturk and Zhang do not explicitly teach this feature, Wang is added.

In an analogous art, Wang teaches a terminal which performs access barring checking.  As described in sections [0092] to [0093], Wang teaches that the RRC layer informs the NAS layer of the access barring information.  
Therefore, as Ozturk/Zhang and Wang all teach access barring checking and communications between the RRC and NAS layers and as Wang explicitly teaches the RRC layer informing the NAS layer of the access barring result, it would have been obvious to one of ordinary skill to modify Ozturk/Zhang with the layer communication of Wang, in order to ensure that the proper layer of the UE is informed based on the connected state and applications used (as in the reasons described in Ozturk/Wang), as is conventional and as desired.  

Regarding claim 7, which recites “wherein the selecting of the value related to the access attempt is performed by the NAS layer”, see section [0091] of Ozturk, which teaches that the NAS layer provides the category value (based on the UE connection state and/or application, etc.), as recited. 
Regarding claim 8, which recites “further comprising transferring, by the NAS layer, the selected value related to the access attempt to the RRC layer”, see sections [0090] to [0091] of Ozturk, which teach that the NAS layer provides the selected value to the RRC layer, as recited.  

Regarding claim 9, which recites “wherein the access barring check is performed by the RRC layer”, see section [0090] of Ozturk, which teaches that the RRC layer signals and performs the access barring check, and see also section [0030] of Zhang, which teaches the RRC layer performs the access barring check, as recited.

Regarding claim 10, which recites “further comprising updating, by the NAS layer, the valid access identity and access category values in the cell, on which the UE camps, based on the access information”, see sections [0091] to [0093] of Ozturk, which teach that the NAS provides access category information based on QoS (and/or application), where these are stored/updated when starting the flow, as recited. 



Response to Arguments
Applicant’s arguments have been considered but are moot because of the new grounds of rejection.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KELLEY/Primary Examiner, Art Unit 2646